DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 14 October 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits and/or speculative applications of the invention by reciting “rapid restoration of this backup data is enabled” on line 2.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Per claim 11, line 4, “said files” is indefinite as line 2 of the instant claim teaches “files of the computer system”, while line 3 of the instant claim teaches “files stored in said primary storage device”.  It is unclear whether these two sets of files are the same set of files, and if not it is unclear which one of the set of files is referred to by “said files” on line 4.
Per claim 15, line 7, “said tags replacing said critical field content” is indefinite for the same reason set forth above for claim 6.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Peckover [US 20100106645 A1] (hereinafter “Peckover”).
Independent Claims:
	Per claim 1, Peckover teaches a method, comprising creating backup repositories of files (see paragraphs [0163]-[0167] and [0173] for backing up sensitive data) stored in a primary storage device of a computer system (see Fig. 2, client storage 206 of system 200) by examining information concerning said files to determine critical fields in said files (see paragraphs [0084], [0096], [0112] and [0164] extracting sensitive data), creating automated backup process instructions (see paragraphs [0084]-[0085] for content manager 208, API layer 212 and authentication layer 214, the instructions are created by executing the programs and the backup process is automated as it does not require manual intervention) that segregate storage of said critical fields to a critical storage device (see paragraphs [0084], [0096], [0112] and [0164], the sensitive data are stored in secure storage 210) and storage of non-critical fields and tags that are
substituted for said critical fields in said files stored in said primary storage device to a context storage device (see paragraphs [0084], [0096], [0112] and [0164], random pointers are generated for the sensitive data to be stored with non-sensitive data in client storage 206, note that client storage 206 may be construed as the claimed primary storage device as well as the context storage device as this interpretation is not inconsistent with the broadest reasonable interpretation of the claimed invention), and executing said instructions to effect storage of said critical fields to said critical storage device and storage of said non-critical fields and said tags to said context storage device (see paragraphs [0084]-[0085] for content manager 208, API layer 212 and authentication layer 214, which are programs to be executed to perform the extraction and backup of sensitive data).
Per claim 11, the claim is the computer system claim corresponding to the method claim 1 and is rejected on the same grounds mutatis mutandis.
	Dependent Claims:
	Per claim 2, Peckover further teaches creating said automated backup process
instructions includes reading said files and, for each file, determining whether the file's content can be secured (see paragraphs [0093]-[0112], each file is examined to determine the existence of sensitive data according to the definitions of sensitive data, before the sensitive data can be extracted and backed up).
Per claim 6, Peckover further teaches for each access of a respective file of said files stored in said primary storage device by an application that creates a new record in said respective file, examining each field of the new record in the respective file and, for each respective field of the new record that includes critical field content, adding said critical field content to said critical storage device, replacing said critical field content in said new record of the respective file with one of said tags, and adding said new record with said tags replacing said critical field content to said respective file in said context storage device (see paragraphs [0163]-[0164], when application 222 wants to put records in client storage 206, each field of each record is examined for sensitive data, which are passed to the secure server 204 and replaced by random pointers in the client storage 206).
Per claim 9, Peckover further teaches following compromise of said files stored in said primary storage device, directing accesses by applications to said context storage device (see paragraph [0396], the user not able to authenticate can be 
Per claims 15 and 18, the claims are the computer system claims respectively corresponding to the method claims 6 and 9 and are rejected on the same grounds mutatis mutandis.
Allowable Subject Matter
Claims 3-5, 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14, 16-17 and 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 3, the cited prior art fails to teach or sufficiently suggest: for each respective instruction of said instructions, and for each respective file of said files stored in said primary storage device, creating a corresponding context storage file in said context storage device, examining each record in the respective file and, for each respective record, examining each field in the respective record, and, if the respective instruction identifies the respective field as a critical field, adding its field contents to said critical storage device and replacing the field contents in the respective field of the respective record in the respective file stored in said primary storage device with one of said tags, otherwise, if the respective field is not a critical field, continuing with 
Per claim 4, Peckover further teaches for each access of a respective file of said files stored in said primary storage device by an application, if a respective record of said respective file includes one of said tags (see paragraph [0160], for processing application requests to get records from client storage 206), storing said tags in memory (see paragraph [0160], the storage containing the random pointer is considered to be claimed memory), examining each field of the respective record in the respective file and for each respective field if said respective field contains a respective tag of said tags, retrieving, using said respective tag to retrieve corresponding critical field content from said critical storage device and storing said critical field content in the respective field of said respective record of said respective file (see paragraph [0160], each field is examined to determine if the field contains a random pointer, if so the sensitive data is retrieved from secure server 204 and put back into the field, after all fields have been examined the record is released to the application 222).  However, Peckover fails to teach or suggest “storing said critical field content in the respective field of said 
Per claim 5, the claim is dependent on claim 4 and is allowable for at least the same reasons as claim 4.
Per claim 7, the cited prior art fails to teach or sufficiently suggest: for each access of a respective file of said files stored in said primary storage device by an application that deletes a record in said respective file, deleting said record from said primary storage device, deleting a corresponding respective record of a corresponding respective file in said context storage device, but not deleting any critical field contents of said record in said critical storage device.
Per claim 8, the cited prior art fails to teach or sufficiently suggest: for each access of a respective file of said files stored in said primary storage device by an application that deletes a record in said respective file, examining said record for any of said tags and, for each respective tag, deleting corresponding critical field content stored in said critical storage device, and deleting said record from said primary storage device and a corresponding respective record of a corresponding file in said context storage device.
Per claim 10 the cited prior art fails to teach or sufficiently suggest: following compromise of said files stored in said primary storage device, for each file stored in said context storage device, copying, record-by-record said each file from said context storage device to said primary storage device.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

24 March 2022